                                           Case 5:20-cv-00647-BLF Document 59 Filed 10/09/20 Page 1 of 2




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                              NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7     DAVID R SMITH,                                      Case No. 20-cv-00647-BLF
                                   8                     Plaintiff,
                                                                                             ORDER REQUESTING
                                   9              v.                                         SUPPLEMENTAL BRIEFING BY
                                                                                             OCTOBER 16, 2020
                                  10     COUNTY OF SANTA CRUZ, et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          The Court is considering if it is required to abstain from adjudicating 1) Plaintiff David

                                  14   Smith’s eighth claim for a writ of mandate under Cal. Civil Code § 1094.5 against Defendants

                                  15   John McSpadden and the County of Santa Cruz (“the County”), and 2) Mr. Smith’s ninth claim for

                                  16   a writ of mandate under the same Section, to the extent it is based on the McSpadden protest

                                  17   hearing decision that was originally issued on February 21, 2020, under the Younger abstention

                                  18   doctrine. See Younger v. Harris, 401 U.S. 37 (1971).

                                  19          “Younger abstention is a jurisprudential doctrine rooted in overlapping principles of

                                  20   equity, comity, and federalism.” San Jose Silicon Valley Chamber of Commerce Political Action

                                  21   Comm. v. City of San Jose, 546 F.3d 1087, 1091 (9th Cir. 2008) Federal Courts are required to

                                  22   abstain under Younger “if four requirements are met: (1) a state-initiated proceeding is ongoing;

                                  23   (2) the proceeding implicates important state interests; (3) the federal plaintiff is not barred from

                                  24   litigating federal constitutional issues in the state proceeding; and (4) the federal court action

                                  25   would enjoin the proceeding or have the practical effect of doing so, i.e., would interfere with the

                                  26   state proceeding in a way that Younger disapproves.” Id.

                                  27          Accordingly, the Court ORDERS the Defendants and Plaintiff Smith to submit a three-page

                                  28   supplemental brief on this issue on or before October 16, 2020. Defendants are to share one brief.
                                           Case 5:20-cv-00647-BLF Document 59 Filed 10/09/20 Page 2 of 2




                                   1   There will be no additional briefing on this topic.

                                   2

                                   3          IT IS SO ORDERED.

                                   4

                                   5   Dated: October 9, 2020

                                   6                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                   7                                                    United States District Judge
                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
